                    Case 18-12049-reg     Doc 26        Filed 01/18/19    Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

IN THE MATTER OF:                                   )
                                                    )
TIAUNSHAI KING                                      )           CASE NO.        18-12049
                                                    )
                                                    )
        Debtor                                      )

                                      NOTICE OF HEARING

        On January 18, 2019

        This case was automatically dismissed by operation of law on December 7, 2018, as the result

of the debtor’s failure to file all of the information required by § 521(a)(1) within forty-five days of

the date of filing the case. See, 11 U.S.C. § 521(i). One of the debtor’s creditors, Turnberry Ridge

Condominium Homeowner’s Association has now filed a motion asking the court to enter an order

restricting the debtor’s eligibility for relief under title 11 for one year based on the debtor’s history

of prior filings.

        The court will hold a hearing on February 26, 2019 at 11:00 a.m. in Room 2127, Federal

Building, 1300 S. Harrison St., Fort Wayne, Indiana to consider Turnberry’s motion for additional

relief.1 At this hearing, the court also wishes to consider whether it has the authority to associate any

prejudice with the dismissal of a case that has been dismissed by operation of law and not by any

action of the court. Any briefs directed to that issue shall be filed within fourteen (14) days.

        You should be present in person or by counsel if you wish to be heard with regard thereto.



        1
         Although Turnberry served a notice of the motion and the opportunity to object thereto, the
motion is not among those subject to the notice and opportunity to object procedure established by
local rule B-2002-2. See, N.D. Ind. L.B.R. B-2002-2(a)(1)-(25). Since the notice was not authorized
by the court or its local rules, neither it nor the deadline it purports to establish mean a thing. In re
Pratt, 2007 WL 2413010 (Bankr. N.D. Ind. 2007).
     Case 18-12049-reg   Doc 26       Filed 01/18/19   Page 2 of 2



SO ORDERED.



                                /s/ Robert E. Grant
                            Chief Judge, United States Bankruptcy Court




                                  2
